DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikei(USPGPUB DOCUMENT: 2009/0212370, hereinafter Ikei) in view of Kim (USPGPUB DOCUMENT: 2014/0110851, hereinafter Kim).


Re claim 1 Ikei discloses in Fig 9, see modified figure in office action, a semiconductor structure, comprising:
a substrate(1)[0021];

a conductive diffusion region(7)[0024] in the active area(p-type)[0023];
a contact hole(please see region labelled ‘contact hole’), wherein the contact hole(please see region labelled ‘contact hole’) partially exposes the conductive diffusion region(7)[0024];
a buried plug layer(11a/31a)[0063] disposed in the contact hole(please see region labelled ‘contact hole’) and in direct contact with the conductive diffusion region(7)[0024]; and
a storage node contact layer(12/13)[0026] disposed on the buried plug layer(11a/31a)[0063] within the contact hole(please see region labelled ‘contact hole’), wherein the storage node contact layer(12/13)[0026] comprising a downwardly protruding portion surrounded by the buried plug layer(11a/31a)[0063], and wherein the buried plug layer(11a/31a)[0063] has a U-shaped cross-sectional profile.

Ikei does not specifically teach a second bit line structure(right 142)[0077 of Kim] in parallel with the first bit line structure (15 is wiring for a bit line)[0026] on the substrate(1)[0021] and in proximity to the first bit line structure (15 is wiring for a bit line)[0026];
a conductive diffusion region(7)[0024] in the active area(p-type)[0023] between the first bit line structure (15 is wiring for a bit line)[0026] and the second bit line structure(right 142)[0077 of Kim];


Kim discloses in Fig 1B a semiconductor structure, comprising: a second bit line structure(right 142)[0077 of Kim] in parallel with the first bit line structure (left 142)[0077 of Kim] and in proximity to the first bit line structure

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to the teachings of Ikei in order to have the portions of the buried insulating layer exposed between the bit line stack structures may be removed to form contact holes for forming self-aligned contact plugs in the buried insulating layer as taught by Kim[0064].  
In doing so, a conductive diffusion region(7)[0024] in the active area(p-type)[0023] between the first bit line structure (left 142)[0077 of Kim] and the second bit line structure(right 142)[0077 of Kim]; a contact hole(please see region labelled ‘contact hole’) between the first bit line structure (left 142)[0077 of Kim] and the second bit line structure(right 142)[0077 of Kim]




    PNG
    media_image1.png
    528
    686
    media_image1.png
    Greyscale


Re claim 2 Ikei and Kim disclose the semiconductor structure according to claim 1, wherein the first bit line structure (15 is wiring for a bit line)[0026] and the second bit line structure(right 142)[0077 of Kim] have a stack structure comprising a polysilicon layer and a tungsten layer on the polysilicon layer(sequentially stacking doped poly-Si and tungsten) [0036 of Kim].

Re claim 3 Ikei and Kim disclose the semiconductor structure according to claim 2, wherein the stack structure further comprises a tungsten nitride layer between the 

Re claim 7 Ikei discloses in Fig 9, see modified figure in office action, a semiconductor structure, comprising:
a substrate(1)[0021];
an active area(p-type)[0023] in the substrate(1)[0021]; a device isolation region(2)[0023] surrounding the active area(p-type)[0023]; a first bit line structure (15 is wiring for a bit line)[0026] on the substrate(1)[0021];
a conductive diffusion region(7)[0024] in the active area(p-type)[0023];
a contact hole(please see region labelled ‘contact hole’), wherein the contact hole(please see region labelled ‘contact hole’) partially exposes the conductive diffusion region(7)[0024];
a buried plug layer(11a/31a)[0063] disposed in the contact hole(please see region labelled ‘contact hole’) and in direct contact with the conductive diffusion region(7)[0024], wherein the buried plug layer(11a/31a)[0063] has a U-shaped cross-sectional profile; and a storage node contact layer(12/13)[0026] disposed on the buried plug layer(11a/31a)[0063] within the contact hole(please see region labelled ‘contact hole’), wherein a gap is disposed between the storage node contact layer(12/13)[0026] and the U-shaped cross-sectional profile of the buried plug layer(11a/31a)[0063].

Ikei does not specifically teach a second bit line structure in parallel with the first bit line structure (15 is wiring for a bit line)[0026] on the substrate(1)[0021] and in proximity to 
a contact hole(please see region labelled ‘contact hole’) between the first bit line structure (15 is wiring for a bit line)[0026] and the second bit line structure,

Kim discloses in Fig 1B a semiconductor structure, comprising: a second bit line structure(right 142)[0077 of Kim] in parallel with the first bit line structure (left 142)[0077 of Kim] on the substrate and in proximity to the first bit line structure 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to the teachings of Ikei in order to have the portions of the buried insulating layer exposed between the bit line stack structures may be removed to form contact holes for forming self-aligned contact plugs in the buried insulating layer as taught by Kim[0064].  
In doing so, a conductive diffusion region(7)[0024] in the active area(p-type)[0023] between the first bit line structure (left 142)[0077 of Kim]  and the second bit line structure(right 142)[0077 of Kim]; a contact hole(please see region labelled ‘contact hole’) between the first bit line structure (left 142)[0077 of Kim]  and the second bit line structure,




Re claim 9 Ikei and Kim disclose the semiconductor structure according to claim 8, wherein the stack structure further comprises a tungsten nitride layer between the polysilicon layer and the tungsten layer(sequentially stacking doped poly-Si, tungsten nitride, and tungsten) [0036 of Kim].


Claims 5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikei (USPGPUB DOCUMENT: 20090212370, hereinafter Ikei) and Kim in view of Okonogi(USPGPUB DOCUMENT: 20050164448, hereinafter Okonogi).

Re claim 5 Ikei and Kim disclose the semiconductor structure according to claim 1, 

Ikei and Kim do not specifically teach wherein the buried plug layer(11a/31a)[0063] comprises phosphorus doped polysilicon.

Okonogi  discloses in Fig 9 wherein the buried plug layer(15)[0006] comprises phosphorus doped polysilicon.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention touse the material of Okonogi to replace the material in Ikei and Kim device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Re claim 12 Ikei and Kim disclose the semiconductor structure according to claim 7, 

Ikei and Kim do not specifically teach wherein the buried plug layer(11a/31a)[0063] comprises phosphorus doped polysilicon.

Okonogi  discloses in Fig 9 wherein the buried plug layer(15)[0006] comprises phosphorus doped polysilicon.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention touse the material of Okonogi to replace the material in Ikei and Kim device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Claims 4, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikei (USPGPUB DOCUMENT: 20090212370, hereinafter Ikei) and Kim in view of Jeon (USPGPUB DOCUMENT: 20150079757, hereinafter Jeon).

Re claim 4 Ikei and Kim disclose the semiconductor structure according to claim 1, wherein the storage node contact layer(12/13)[0026] comprises a metal (12) [0041] layer and a tungsten layer (13)[0051 of Ikei].

Ikei and Kim do not specifically teach a metal silicide layer.

Jeon discloses forming a metal silicide layer (341)[0133]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to use the material of Jeon to replace the material in Ikei and Kim device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Re claim 10 Ikei and Kim disclose the semiconductor structure according to claim 7, wherein the storage node contact layer(12/13)[0026] comprises a metal layer(12)[0041]  and a tungsten layer(13)[0051 of Ikei].

Ikei and Kim do not specifically teach a metal silicide layer.

Jeon discloses forming a metal silicide layer (341)[0133]



Re claim 11 Ikei and Kim and Jeon disclose the semiconductor structure according to claim 10, wherein the metal silicide layer is disposed on an upper end surface of the buried plug layer(11a/31a)[0063] ((12)[0041] may be considered on an upper end surface of 11a/13a in Fig 9 of Ikei).




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikei (USPGPUB DOCUMENT: 20090212370, hereinafter Ikei), Kim and Jeon in view of Lee (USPGPUB DOCUMENT: 20150014759, hereinafter Lee).

Re claim 6 Ikei and Kim disclose the semiconductor structure according to claim 4 

Ikei and Kim do not specifically teach further comprising a gap between the buried plug layer(11a/31a)[0063] and the metal silicide layer.



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Lee to the teachings of Ikei and Kim in order to parasitic capacitance (Cb) may be reduced since air gaps are defined between conductive structures as taught by Lee [0017].  In doing so, further comprising: a gap (66)[0204] between the buried plug layer(65)[0187]  and the metal silicide layer(341)[0133 of Jeon].







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819